Citation Nr: 1452948	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to February 1965.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is now under the jurisdiction of the Boise, Idaho RO.

The Board notes that additional VA treatment records were submitted by the appellant after the issuance of the statement of the case in June 2011, and the appellant did not waive agency of original jurisdiction (AOJ) consideration of the records.  See 38 C.F.R. § 20.1304 (2014).  However, the AOJ will have an opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  The appellant contends that her husband committed suicide due to post-traumatic stress disorder (PTSD) that he developed as a result of in-service stressors.  She also contends that the Veteran's service-connected saccular bronchitis caused oxygen deprivation, which in turn caused confusion and led the Veteran to commit suicide.  See, e.g., Statement in Support of Claim received in November 2010.

The death certificate indicates that the immediate cause of death was blunt force trauma of the chest and self-inflicted gunshot wound.  The death certificate lists no other significant conditions.  The record shows that, during the Veteran's lifetime, service connection was established only for saccular bronchitis, which was rated at 30 percent disabling from February 1970 to July 2002, 60 percent disabling from July 2002 to September 2002, and 100 percent disabling from September 2002 to the Veteran's death in October 2010.  The record also shows that in September 1991 the Veteran submitted a claim for service connection for an acquired psychiatric disorder, which was ultimately denied in a February 1995 Board decision.

The record contemporaneous with the period shortly before the Veteran's death shows that he received diagnoses for acquired psychiatric disorders, to include PTSD, anxiety, and depression, and that he was treated for breathing difficulties.  There is some suggestion in the medical records that the psychiatric diagnoses were associated with the Veteran's active service.  The medical records also suggest that the psychiatric diagnoses may be associated with financial difficulties and with the Veteran's childhood experiences.  See records from the VA Montana Health Care System dated November 2009 to September 2010.  The service treatment records show that on his discharge Report of Medical History the Veteran endorsed a history of frequent trouble sleeping and of "nervous trouble of any sort," but that the Veteran was found psychiatrically normal on the discharge Report of Medical Examination.

The appellant has not yet been afforded a VA medical opinion on the matter.  As noted above, the appellant has advanced two theories of entitlement to service connection for the Veteran's cause of death.  The evidence of record indicates that there is a reasonable possibility that the Veteran's suicide is attributable to his military service.  The Board therefore finds that the claim should be remanded in order to obtain a VA medical opinion.  See 38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Specifically, the Board finds that the claim must be remanded so that a VA physician may provide a medical opinion regarding the cause of the Veteran's death, to include consideration of the contentions and theories set forth by the appellant.  Although the appellant specifically contends that the Veteran's death was caused by PTSD, any other psychiatric diagnosis must also be considered.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Furthermore, other than the appellant's statements, the only evidence of the circumstances surrounding the Veteran's death is the death certificate.  The death certificate includes limited information.  A police report and an autopsy report, if they exist, would provide valuable additional information.  The Board finds that a full copy of any police report and autopsy report related to the Veteran's death would be beneficial in addressing the appellant's contentions.  Therefore, on remand, all necessary steps should be taken to obtain any police report or other investigative report and autopsy report generated in connection with the Veteran's death.

In addition, the appellant has submitted VA treatment records reflecting that the Veteran was treated for an acquired psychiatric disorder as early as March 2007.  Only VA treatment records dated November 2009 to September 2010 have been obtained in connection with the present claim.  All outstanding, relevant VA treatment records must be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, all VA treatment records dated prior to November 2009, to include those from the VA Montana Health Care System, should be obtained and associated with the claims file.  In addition, the appellant should be contacted so that she may identify any other outstanding relevant medical records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all outstanding, relevant treatment records from private health care providers.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.

2.  Request VA treatment records dated prior to November 2009, to include those from the VA Montana Health Care System, and associate the records with the claims file.

3.  Obtain any police report or other investigative report and autopsy report generated in connection with the Veteran's death.

4.  After the above development is completed, forward the claims file and a copy of this Remand to a VA examiner for an evaluation of the nature and etiology of the Veteran's disabilities during his lifetime, and of the cause of the Veteran's death.  The examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail. 

Following review of the claims file, the examiner must respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that saccular bronchitis caused or contributed substantially or materially to the Veteran's death, or combined to cause death, or aided or lent assistance to the production of death.

b)  Based on the medical evidence of record, what psychiatric disabilities was the Veteran diagnosed with during his lifetime as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include depression, anxiety, and PTSD, was related to the Veteran's military service.

d)  If so, is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder caused or contributed substantially or materially to the Veteran's death, or combined to cause death, or aided or lent assistance to the production of death.

A complete rationale must be provided for the opinions reached.  The opinion(s) must address the contentions and theories set forth by the appellant, e.g., in the Statement in Support of the Claim received in November 2010.  Specifically, the appellant has contended that the Veteran committed suicide due to PTSD, and that the Veteran's service-connected saccular bronchitis caused oxygen deprivation, which in turn caused confusion and led the Veteran to commit suicide.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection for the cause of the Veteran's death may be granted.  If the benefit sought remains denied, furnish the appellant with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

